Title: To John Adams from Tench Coxe, 8 July 1792
From: Coxe, Tench
To: Adams, John



Sir
ante 8 July 1792

I had the honor to receive your letter relative to the house, and have since confer’d with Mrs. Koppell on the Subject. She does not incline to take the lease off your hands, but is willing to let the house, if a satisfactory tenant shall offer, for a year after your time.  If this can be effected the rent in the interum may be saved.  I have therefore advised your Son by a note yesterday to put a bell on the door with reference to him, and have mentioned in several companies that the House will be to let. Every thing in my power to promote your convenience and interest on this occasion will be attended to.
As the franking clause in the post office act requires all persons receiving letters unfranked within their free letters to deliver them at the post office with the place from wch they came noted on them, I was under the necessity of delivering the letter for Mrs. Dobton, Mr. Adams & Brisler marked as from Boston where I presume my letter entered the post office.
I have very great satisfaction, Sir, in noticing to you a material Change in the prospects of opposition in the next election. The situation in which Mr. Clinton is placed, by the circumstances of the votes which were rejected, has attracted universal Attention.  The greater part of those I have conversed with appear to be very strongly impressed with the necessity of his resigning, and recovering the Race again, but I do not learn that there is any probability of this sort of Conduct on his part.  He owes, in his situation, much attention to personal delicacy, and much to the undisputed (even if informal) expression of the peoples sentiments, and if he so far overlooks the obligations that be upon him, as to enter upon the office I am convinced a great part of the antifederal interest will think him unfit for the office of Vice President of the United States.  I cannot believe his prospect of Success was at all probable before, but I think it much diminished by the event abovementioned.
Mr. Pinckney is to sail this day in the American Ship Ceres for Dover. A fine Vessel on her third Voyage of about 310. Tons.
It is favorable to his prospects, I think, Sir; that Europe is likely to be much disturbed. G Britain, under all circumstances existing cannot help arming, and the encreasing ardor of Ireland will render her desirous of as strong a force as she can raise & be permitted to maintain without public Murmur.  I hope in such a Conjecture we may acquire the posts and an indian peace, when we may leave Europe to itself till it shall have fought its own Battles, and untill we can destroy or repress the evil spirit, which rages at home.
With the greatest respect, I have the honor to be, / Sir; your most obedt. / & most humble Servant        

Tench Coxe